DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Status of Claims
Claims 1-4 and 7-9 have been amended.
Claim 21 has been canceled
Claims 1-5 and 7-9 are pending in the application.

Response to Arguments
Regarding 35 USC 103(a)
	The Applicant has amended claim 1 to include the language of “prior to identifying by a computing platform, a respective mobile device from which to request transaction location information that corresponds to an initiated transactions”. 
	As previously discussed, Bakshi also discloses, receiving, by the computing platform, a response from the mobile computing device, wherein the response comprises a location of the mobile computing device around the time of the user transaction event [¶0016-¶0017], but fails to disclose that the location of the mobile computing device comprises a latitude and a longitude. The use of longitude and latitude designations has been a notoriously old and well known tool to determine the location of something. 
Aaron describes converting an address by a server into longitude and latitude information to locate a where a cardholder may initiate remote credit transactions [see Aaron, 9:67-10:7]. It was 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
Claim 1 recites, “prior to identifying…identifying…a mobile computing device associated with an authorized user…”

According to the specification “¶[0033] At step 202, the computing platform identifies a mobile computing device associated with the event. As an example, the smartphone of a credit card holder may be identified if a credit card linked to their account is used in a transaction. In some embodiments, an account or individual is first identified, and then used to determine a mobile computing device associated with that account or individual. In other embodiments, the mobile computing device may be directly associated with some identifiable portion of the event indication and determined without the interstitial identification of a user or account. However, even in these embodiments, a user or account is associated with the mobile computing device and may be identified.  ¶[0034] In some embodiments, more than one mobile computing device may be identified. For example, if two people are both authorized users of a credit card account, a mobile computing device belonging to each person may be identified.  ¶[0035] At step 203, the computing platform receives a location of the identified mobile computing device or devices. The location of the mobile computing device may be determined through any location determination means such as GPS, global navigation satellite systems, cellular tower triangulation, a Wi-Fi® positioning system, Bluetooth® beacons, or any other such location determination. The mobile computing device may transmit its location as a geographic coordinate including a latitude and longitude, an address, a ZIP code, or any other indication of location. In some embodiments, the location may also include an altitude, a location within a building, an orientation, or any other positional information that may be relevant to locating the identified mobile computing device. In embodiments where two or more devices have been identified as associated with the event, a location is determined for each device. ¶[0036] In an embodiment, the computing platform may transmit a location request to the identified mobile computing device upon receiving an indication of an event. In response to receiving the location request, the mobile computing device then responds with a current location of the mobile computing device.”
	The specification does not provide sufficient details on what the limitation “identifying” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [MPEP 2181 IV: MPEP 2161.01 I). 
	Claim 2 recites, “utilizing the receipts associated with the one or more past transactions…”
	According to the specification, “[0024] Location-based search may also be used to easily find transactions based on location. For example, all transactions at a particular store may be easily determined. Further, a user's current location may be used to filter transactions. For example, a user may walk into a certain store and easily identify past transactions at that store. If receipt data is associated 
	Thus the specification does not provide sufficient details on whet utilizing  the receipts entails. In other words, the algorithms or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed [MPEP 2181 IV: MPEP 2161.01 I].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI (US 2016/0364716). 
CLAIM 1
Claim 1 recites, “a method” comprising, “prior to identifying, by a computing platform, a respective mobile device from which to request transaction location information that corresponds to an initiated transaction:” However, “identifying…to request transaction location information that corresponds to an initiated transaction” is intended use. Giving the claim its broadest reasonable interpretation, it is directed to “a method” and the language dealing with the identifying step is representative of an intended use.
The Applicant is respectfully reminded that intended use language is not give patentable weight. MPEP 2111.02 (II) states: “ …during examination statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of structural claims, manipulative difference) between the claimed  invention and the prior art.”

“receiving, by a computing platform, an indication of the initiated transaction, to be applied against a financial account at a financial institution, 
wherein the indication of the initiated transaction is transmitted from a computer system with a financial institution of the financial account, the indication of the user transaction occurred the indication of the user transaction further received prior to receipt by the computing platform of location information related to the user transaction; comprising a textual description and time of the user transaction; [0003- for online user credit card credential scan be sent via text message to the mobile terminal, e.g., a mobile
phone that has been pre-registered as a mobile device with a card; 4] ¶0038-mobile terminal registration provides allows mobile terminal to be alerted to a message] [see BAKSHI ¶0023-¶0024, ¶0026, ¶0029, ¶0034]
identifying, by the computing platform a mobile computing device associated with an authorized user, wherein the authorized by the computing platform user and the mobile computing device are further associated with the financial account event [¶0017, ¶0021, ¶0023]
transmitting, by the computing platform, a location request to the identified mobile computing device, [¶0016-¶0017, ¶0021, ¶0023]
retrieving, from a location database, a list of potential transaction event locations, wherein the potential transaction event locations are within a predetermined distance of the location of the mobile computing device at the time of the user transaction; [¶0016- e.g., a car service may want its drivers to confirm how may registered customers are within a certain distance from them]
retrieving, from a user transaction database, a stored list of descriptions of past user transactions events at the potential transaction event locations; (FIG. 5) [¶0016; ¶0041]
generating a score for each potential transaction event location based at least partly on the textual similarity of the past user transaction event descriptions and the extracted information indicative of the extracted location of the user transaction event; [¶0014- reference number used to designate identical elements that are common between figures]
identifying the location of the user transaction event, wherein the location of the user transaction event is the potential transaction event location having the highest score above a minimum score threshold; [¶10016- proximity threshold is the location of the second mobile device within the threshold of the first mobile user device].

CLAIM 2

wherein the receiving, by the computing platform and from the mobile computing device, a
response from the mobile computing device, wherein the response comprises a location of the mobile computing device around the time of the user transaction a location of the mobile computing device around the time of the event comprises[0016-0017, 0027]: in response to receiving the indication of the event, transmitting, by the computing platform and to the mobile computing device, an instruction to transmit the location of the mobile computing device to the computing platform [0027]-[0028]; and
receiving, by the computing platform and from the mobile computing device, the location of the mobile
computing device. wherein the computing platform is further configured to: identify a current location of
the mobile computing device, the current location associated with a past transaction location; retrieve,
from the user transaction database, one or more past user transactions at the past transaction location
associated with the current location, wherein the one or more past user transactions comprise transaction
receipts; and transmit, from the computing platform and to the mobile computing device, the one or more past user transactions at the past transaction location associated with the current location, wherein the receipts associated with the one or more past user transactions at the past transaction location associated with the current location are used to perform a return or exchange of a previously purchased product.[0016]
CLAIM 3

wherein the receiving, by the computing platform and from the mobile computing device, a response from the mobile computing device, wherein the response comprises a location of the mobile
computing device around the time of the user transaction event comprises: receiving, by the computing
platform and from the mobile computing device, a timestamped location log for a period of time including
the time of the user transaction event; identifying a log entry of the timestamped location log that is
closest in time to the time of the user transaction event; and determining the location of the mobile computing device around the time of the user transaction event to be the location associated with the log entry [0047]





CLAIM 4
identifying a second mobile computing device associated with a second authorized user, wherein
the second authorized user and the second mobile computing device are further associated with the user transaction event;
receiving, by the computing platform and from the second mobile computing device, a response
from the second mobile computing device, wherein the response comprises a location of the second mobile computing device around the time of the user transaction event;
determining a first distance between the mobile computing device around the time of the user
transaction event and the identified location of the user transaction event;
determining a second distance between the second mobile computing device around the time of
the user transaction event and the identified location of the user transaction event;
comparing the first distance with the second distance; based on the comparing, determining that
the first distance is less than the second distance; and
associating the user transaction event with the mobile computing device and the authorized user,
wherein the instruction further includes an indication that the user transaction event is associated with the authorized user. [0016]; {see FIG. 8, (805) [0048]]

CLAIM 5
transmitting, from the computing platform and to the second mobile computing device, the
instruction, wherein receiving the instruction by the second mobile computing device causes the second mobile computing device to display a notification including at least some information contained in the instruction. [0016]

CLAIM 7

wherein identifying the location of the user transaction event further comprises: comparing the
extracted information indicative of location of the user transaction event with metadata related to the potential transaction event locations; and selecting the potential transaction event location with the metadata that most closely matches the extracted information indicative of extracted location of the user transaction event. [0016-wherein a dating service may want to confirm how many other registered
customers who have compatible interests within a certain distance]

CLAIM 8

further comprising: measuring a distance between the identified location of the user transaction event and the location of the mobile computing device around the time of the user transaction event; and
determining that the distance is greater than a threshold distance, wherein the instruction further
includes an indication that the user transaction event likely was not authorized by the authorized user. [0016]
CLAIM 9

further comprising: searching an the user transaction event database for user transaction event
metadata related to the indication of the user transaction event, wherein the instruction further includes the user transaction event metadata. [0047]







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692